DISSENTING OPINION.
BROWN, J.,
I dissent from the views of my learned brother Graves in the majority opinion for the following reasons:
The law which defines the term for which Judge Eastin possessed the power to appoint an official stenographer is that part of section 11244, Revised Statutes 1909, which reads as follows:
“Such stenographer shall be a sworn officer of the court, and shall hold his office during the term of the judge appointing him.”
Respondent earnestly contends that the appointment of Ford only authorized the latter to occupy the office of official stenographer during the period of time that Eastin actually held the circuit judgeship, and that the resignation of Eastin, ipso facto, vacated the office of official stenographer. In support of this contention he cites: Impeachment of Andrew Johnson, vol. 2, p. 194; State ex rel. v. Gordon, 238 Mo. l. c. 181; State ex rel. Tilley v. Ford, 41 Mo. App. 122, l. c. 128; Silver v. Magruder, 32 Md. l. c. 397.
The impeachment case involved the right of President Johnson to remove a Cabinet officer appointed by President Lincoln at the beginning of Lincoln’s first term. The full term of the Cabinet officer so removed had expired under the express provision of the statute which authorized his appointment, and he'had not been re-appointed by President Lincoln upon the election of the latter to a second term.
*263State ex rel. v. Gordon, supra, determines the fact, and only the fact, that a person holding office at the pleasure of the Governor has no “term of office” within the meaning of that provision of our State Constitution which prohibits the increase of salaries of officers during their “official terms.” It was a suit to collect the salary of an officer, and there was no contention that the officer claiming the salary was not lawfully appointed to the office for which he demanded the salary.
The case of State ex rel. Tilley v. Ford, 41 Mo. App. 122, was an action of quo warranto to oust Tilley from the office of official stenographer of Division No. Two of the Buchanan Circuit Court on the ground that Tilley having been appointed official stenographer of the-circuit court of Buchanan county prior to the creation of Division No. Two of said court, the Legislature was without power to authorize the appointment of another stenographer in that county. In that case it was correctly ruled that having created the office of official stenographer the General Assembly had the power to provide for the appointment of as many additional stenographers as it saw fit, even though the appointment of additional stenographers decreased the income of relator. That action did not, in any way, involve the issue of the duration of the term of an official stenographer of Buchanan county who had been duly appointed.
The case of Silver v. Magruder, 32 Md. 387, is also relied upon by respondent. In that case the Governor of Maryland, whose term was fixed by the Constitution at four years, appointed a State Librarian in the middle of his term under a statute which provided that the librarian should hold office “during the term of the Governor by whom be shall have been appointed.” The librarian so appointed contended that he was entitled to a full four-year term, but the Supreme Court of Maryland ruled that he must retire at the end of the *264terra of the Governor who appointed him. The phraseology of the Maryland statute prescribing the term of the librarian in that State is very similar to the statute we are now called upon to construe, but there was no contention in that action that the librarian’s term had been terminated by the removal, resignation or death of the officer appointing him. In fact, the Governor who appointed him served out his full term.
It will be observed that neither the issues nor the facts in the eases cited are similar ¡to those upon which we are now called upon to pass judgment; consequently, those cases do not afford much light in determining how this case should be decided.
Respondent calls attention to the fact that the General Assembly has made the terms of many other court stenographers and other appointive officers terminate at the pleasure of the particular officer appointing them, and insists that section 11244 should be so construed as to mate its provisions harmonize with other statutes relating to the appointment and discharge of other stenographers; that the work of a court stenographer is so closely interwoven with the duties of the court that the court appointing such stenographer should always- have the power of removal at pleasure.
The latter argument is quite logical and might, with equal propriety, be applied to the clerks of courts who are- elected by the people. The General Assembly must have recognized the force of the argument put forth in this case by respondent’s learned counsel when it enacted section 11231, Revised Statutes 1909, relating to the removal of stenographers in circuits having over 350,000 inhabitants. The last named statute was enacted in 1887 (Laws 1887, p. 145), while the law now in judgment (Sec. 11244) was enacted in 1883 (Laws 1883, p. 59). This section seems to have been the second law enacted in Missouri making provision for court stenographers. The first of such laws was *265enacted in 1881, permitting the appointment of stenographers for certain criminal courts and providing that snch stenographers should be appointed from month to month at the pleasure of the court. If the law which we are now called upon to construe (section 11244, supra) has a doubtful or ambiguous import, we may well consider other enactments relating to the same subject to ascertain the true legislative intent, but where a statute contains no ambiguous or repugnant provisions the rule is otherwise. “The whole doctrine applicable to the subject may be summed up in the single observation that prior- acts may be resorted to to solve, but not to create, an ambiguity.” [2 Lewis’ Sutherland on Statutory Construction (2 Ed.), p. 856.]
We are at last forced to fall back upon the “plain, or ordinary and usual” meaning of the words “shall hold his office during the term of the circuit judge appointing him.” [Sec. 8057, R. S. 1909.] We have not been able to discover any ambiguity in the word “term” as applied to the tenure by which Judge Eastin held the office of circuit judge on January 4, 1909. The Constitution had distinctly marked out the duration of his term at six years. [Constitution 1875, art. 6, sec. 25.] The General Assembly must have known of that provision of the organic law when it enacted section 11244, making the tenure of the stenographer equal to that of the judge appointing him.
If it had been the legislative desire to give the official stenographer of the circuit court of Buchanan county an uncertain or contingent tenure of office, the General Assembly was certainly very unfortunate in the language it used to accomplish that result. The word “term,” when used to describe the tenure or time during which an appointee may hold an office, has been held by this court to carry no ambiguous import, but to embrace and mean the fixed and definite time prescribed by law for holding such office. [State ex rel. v. Stonestreet, 99 Mo. 361, l. c. 372, which last *266named case is cited with express approval by this court, In Banc, in State ex inf. v. Williams, 222 Mo. l. c. 278.] The time-honored maxim that “that is sufficiently certain which can he made certain” sustains the contention of relator in. this case. [6 Cyc. 844.]
Mr. Mayer, the newly elected circuit judge of Buchanan county, can undoubtedly remove Mr. Ford (Judge Eastin’s appointee) from the office of official stenographer, should Ford, upon a hearing, be found guilty of any of the misconduct denounced by section 10204, Revised Statutes 1909. [State ex rel. v. Slover, 113 Mo. 202.]
For the reasons before recited, I respectfully dissent from the views expressed in the majority opinion.
Lamm, G. J., and Walker, J., concur in the views expressed in this dissent.